DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
	Claims 1, 4, 6-10 are pending in this application. All other claims have been canceled.
	Applicant’s arguments and amendments have been carefully considered but are not completely persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-10 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicants arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the steps for identifying eligible subject matter at 2106.04.
With respect to step (1): yes the claims recite processes.
With respect to step  (2A)(1) The claims recite an abstract idea of performing calculation steps to normalize or adjust a detected value in a qPCR sample. "Claims directed to nothing more than abstract ideas are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). 
	Mathematical concepts recited in claims 1,4, 6-10 include:
 Claim 1: “performing an adjustment step according to a positive well measurement value obtained by a number of positive reaction wells to correct an original Cq value, wherein the nucleic acid sample contains more than one kind of nucleic acid target and the nucleic acid targets have different concentration ranges, wherein after the adjustment step, a dynamic range is increased to 9 logs” (mathematical concept of normalizing a data value based on overall measurements, and observing a dynamic range calculation or graph)
“wherein the adjustment step comprises: drawing a graph by using a nucleic acid template concentration as a horizontal axis and the original Cq value as a vertical axis and obtaining a slope; and” (using data do create a graph, and calculating the slope, a mathematical concept) 
“multiplying the slope by a logarithm of positive well measurement value and then adding the original Cq value to obtain a corrected Cq value, wherein the slope is related to a PCR efficiency.” (mathematical concept of addition and multiplication, and relating a calculated slope to a concept of efficiency of PCR).
Claim 6:”wherein a correlation coefficient R2 between the nucleic acid template concentration and the corrected Cq value is 0.98 or more” (mathematic concept: the R2 value represents how well the experimental data fit the regression line, which gives a measure of the variability across assay replicates and whether the amplification efficiency is the same for different starting template copy numbers”
Claim 7: “wherein the number of positive reaction wells is divided by the number of all reaction wells to obtain a ratio of positive reaction to all reaction wells and then the ratio is plugged into a Poisson distribution to obtain an average sample copy number of each reaction well, the average sample copy number of each reaction well is the positive well measurement value” (mathematical steps of obtaining a ratio of two values, and using them in a mathematical formulae, the Poisson distribution, which represents the limit of detection in qPCR.)
Claim 8: “wherein when the average sample copy number of each reaction well is less than 1, the adjustment is performed to correct the original Cq value” (mathematical concept of determining when to apply a correction. Alternatively a mental step of comparing the average sample copy number to the number “one”.)
Claim 9: “wherein the positive well measurement value is a ratio obtained by dividing the number of positive reaction wells by a number of all reaction wells” (a mathematical concept of creating a ratio of two numbers.  This measurement is used to determine a limit of detection in qPCR).
Claim 10: “wherein when the ratio obtained by dividing the number of positive reaction wells by the number of all reaction wells is less than 95% the adjustment step is performed to correct the original Cq value.” (mathematic concept of determining when to apply a correction based on a difference between two values, alternatively a mental step of comparing the value of the ratio, to the value “95%”.)
	Hence, the claims explicitly recite elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “providing a test plate having a plurality of reaction wells to perform a qPCR reaction on the nucleic acid sample”  Claim 4 adds that the assay plate is a 64 well plate.  These are data gathering steps.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1 and 4: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art Kralik et al (2017) reviews multiple qPCR publications and provides instructions on how to perform qPCR on 64 well, or larger, assay plates.  Providing a 64 well plate to perform a qPCR reaction is therefore routine, well understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	The elements of the claims have been considered individually and as a whole.  Combining data gathering qPCR steps with mathematical normalization, or mathematical calculations related to efficiency, linearity and copy number do not rise to the level of significantly more.  Kralik provides both performing qPCR and steps of determining efficiency, linearity and copy number, such that the addition of performing the qPCR reaction to the calculations does not rise to the level of significantly more, nor does it provide an integration into a practical application.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Applicant’s arguments:
	Applicant’s arguments have been considered but are not persuasive.  The examiner acknowledges applicant’s arguments which set forth that the claims lead to an improvement in the accuracy of the resulting data. However, according to the guidance set forth in the MPEP, this is an improvement to the abstract idea itself, and is not reflected back into a specific technological environment or practically applied process. Improving the Cq data is not then integrated or connected back to elements outside of the judicial exception. The amendments to claim 1, adding further abstract limitations which are a part of the judicial exception, cannot provide the improvement, integration, or practical application.  Describing the content of the sample, does not provide a non-routine step or non-routine combination. The data gathering steps do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data description constitutes a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Further, the art of record performs qPCR on the same type of samples: Kralik specifies at page 3 that qPCR assays are used to determine presence of specific genes, alleles, for the typing of isolates, and antimicrobial resistance profiling.  qPCR reactions are multiplexed (p3), and often spiked with control target nucleic acids (p4), making the sample contain “more than one kind of nucleic acid target and the nucleic acid targets have different concentration ranges” required for Claim 1.  qPCR was developed to address the very issue of differing concentration ranges, and differing targets in a single sample (p3).  Iguchi specifies “the RT-qPCR assay method…includes multiplexed analysis of multiple miRNA targets, and pre-amplification to aid the detection of low expression miRNAs.”  Section 5 addresses the physical steps of performing qPCR on samples with more than one target, where the targets vary in concentration.  Section 6 provides the same adjustment steps as the judicial exception. The Representative Results section discusses the presence of multiple targets in varying concentration.  As such these limitations are extra-solution activity which provide the data for the judicial exception to act upon.  Both cited references set forth adjusting the measurements to obtain a corrected Cq value.  Combining the sample with the same type of qPCR, and then carrying out the judicial exception, does not integrate the judicial exception into a practical application, nor does it provide a specific inventive concept.  
	In the claims, the data gathering and data description steps do not affect how the
steps of the judicial exception are performed, they provide the data which is acted upon by the
judicial exception. The abstract idea can act on any dataset which comprises qPCR reactions values from a sample.  These data gathering steps and extra-solution activities are fairly generically recited, and do not provide an inventive concept, as the same steps have been routinely performed in the prior art, as evidenced by the cited prior art documents which recite the same data gathering and qPCR steps. As such, these cannot provide significantly more, as they are well- understood, routine and conventional steps in the field of bioinformatics, and genetics.
	The claims do not provide an improvement in technology.  The qPCR technology performed on the samples is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using well-known or standard laboratory techniques is not sufficient to show an improvement (MPEP2106.05(a)) . The sample does not require a non-conventional interaction with a specific element of a computer as was required in Enfish. The alleged improvement in the corrected Cq data (carried out by the judicial exception) does not improve the functionality of the computer itself. It does not improve a technology by enabling the automation of a task which previously could not be performed, as in McRo.
Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claim recites all the necessary and sufficient steps required to achieve that improvement. MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102- 03; DDR Holdings, 773F.3d at 1259, 113 USPQ2d at 1107.”  Applicant’s amendments incorporating some of the limitations previously pointed out as setting forth specific corrections are close to reciting the necessary and sufficient limitations to carry out the alleged improvement, but some issues remain.    
The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.” Applicant’s arguments cannot take the place of evidence.
New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims have been amended.  As currently written, claim 1 now reads awkwardly, as the order of steps is almost inverted, and this leads to a confusion as to how each limitation is to be performed. In claim 1, there is no step of performing a qPCR reaction, or obtaining data from a qPCR reaction, only providing a test plate.  As such, no adjustment step can be made, when there are no results generated within the claim.  It would appear the claim could be most usefully rearranged as follows:
“A measuring method for a nucleic acid sample, comprising: 
a) providing a test plate having a plurality of reaction wells to perform a qPCR reaction on the nucleic acid sample; 
b) (Perform the qPCR reaction and obtain the resulting data)
wherein the nucleic acid sample contains more than one kind of nucleic acid target, and the nucleic acid targets have different concentration ranges,
c) performing an adjustment step according to a positive well measurement value obtained by a number of positive reaction wells to correct an original Cq value, 
wherein the adjustment step comprises: drawing a graph by using a nucleic acid template concentration as a horizontal axis and the original Cq value as a vertical axis and obtaining a slope; then multiplying the slope by a logarithm of positive well measurement values and then adding the original Cq value to obtain a corrected Cq value,
wherein after the adjustment step, a dynamic range is increased to 9 logs, and the slope is related to a PCR efficiency.”
This suggestion is not an indication that the above suggestion is allowable on its face, merely a suggestion to clearly point out and distinctly claim the limitations of the invention. Also this suggestion would not overcome the rejection under 35 USC 101 above.  There is no step of specifically collecting positive reaction well measurements.  
With respect to claims 4 and 6-10, these steps cannot be performed if the independent claim does not actually perform a reaction, and detect whether a well is positive for reaction, or negative for reaction.  Without actually performing the qPCR there would be no positive sample well reactions.
With respect to claim 8, this claim attempts to imply the average copy number value is determined prior to an adjustment step- but claim 1 already has an adjustment step.  It is unclear if it the adjustment is to be done twice, or whether applicant intends the limitations of claims 7 and 8 to fall before the adjustment step.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pfaffl (2014).
The claims are directed to methods of measuring a nucleic acid sample, wherein performing qPCR is implied, and then positive well measurements are adjusted by graphing, calculating the slope, multiplying the slope by the log positive well value and adding the original Cq, to obtain a corrected Cq.  The dynamic range of the (implied) qPCR reaction is increased to 9 logs, and the slope is related to a PCR efficiency.
Pfaffl (2012) Chapter 3, Quantification strategies in real-time polymerase chain reaction. IN: Quantitative real-time PCR applications, pages 53-62.
With respect to claim 1, Pfaffl is directed to methods of measuring or quantifying nucleic acids in a sample, by performing qPCR.  Both relative quantification and absolute quantification are addressed.  Pfaffl states: “Prior to any quantification, a proper data adjustment is necessary so that the biological samples and the standards are comparable.” P54. The qPCR reactions can be performed on any desired substrate such as multi-well plates, depending on the number of replicates, dilutions, no template controls et al.  Once the qPCR has been performed, the level of fluorescence in each well is determined as either Positive or Negative.  Pfaffl discloses that a good calibration curve of a qPCR reaction includes: a dynamic range as large as 9 logs, “all standard points and their replicates should be spread out over the quantification range. All standard points will be summarized in a linear regression which should be linear with low
variation, expressed in the confidence interval with a high correlation coefficient (r²), and a slope, ideally –3.33, which corresponds to an amplification efficiency of 100% or a perfect doubling in each cycle.” P55.  
	Pfaffl demonstrates the same type of graphing step as set forth in claim 1 in Fig 3.2.  The concentration of the plasmid start molecules are diluted in 10fold increments.  The graph drawn comprises plasmid concentration values on the X axis, and Cq value on the Y axis.  The slope is calculated, and in this instance the slope = -3.35, the number of replicates is 4, the r 2 value= 0.978 with a confidence interval.  Pfaffl then performs the algebraic step related to y = mx+b:  correct Cq =slope x log (positive well value) + original Cq.  Pfaffl discloses the relationship between Cq values and r 2 efficiencies starting at p58.  “Constant PCR amplification efficiency in all investigated biological samples is one important criterion for reliable comparison between
samples and genes. Individual reaction set-ups can however generate different fluorescence
histories in quantitative real-time PCR. The shapes of amplification curves differ in the
background fluorescence level, the steepness of fluorescence increase, and in the absolute fluorescence levels at plateau. PCR efficiency has a major impact at each cycle and finally in the
overall cycle fidelity or accuracy of the assay. Therefore, efficiency evaluation is an essential
and requested criterion in gene quantification procedure.”  Pfaffl discloses multiple methods for evaluating efficiency beginning at page 59. “The most applied method to evaluate the PCR
efficiency is from the slopes of the calibration curve or dilution row from a pool of biological samples. From the regressed expression data versus the concentration, the PCR efficiency
(E) can be calculated according to the equation E=10[–1/slope], as described earlier (Higuchi et
al., 1993; Rasmussen, 2001). Efficiency determination by the dilution method can be performed
sample by sample, but this is very time consuming and needs lots of RNA. If not available, the
efficiency can be evaluated using a pool of all starting total RNAs to accumulate all possible
positive and negative ‘impacts’ on kinetic PCR efficiency estimation. Usually, this so called
‘mean PCR efficiency’ (Fig. 3.2) vary around the ideal regression line, behave linearly (0.980
>r2>0.999), and range from E=1.75 to maximal values up to E=2.10 for cDNA input ranges
over at least three orders of magnitude (Wittwer et al., 1991; Pfaffl et al., 2002). Typically, the
relationship between Cq and the logarithm of the starting copy number of the target sequence
should remain linear in the calibration curve as well as in the native sample RNA (Muller et al.,
2002).”  As such, claim 1 is anticipated.
	With respect to claim 4, the design of the samples in the test plate is completely up to the researcher, and depends on the number of samples, replicates, controls, et al.  
	With respect to claim 6, the value of the r 2 should be between 0.980-0.999. (p59) and Figure 3.2 shows an r 2 as 0.978, plus the confidence value.  
	With respect to claims 7 and 9, the ratio of (positive wells) / (total wells) is able to be plugged into a distribution to obtain average copy number, as disclosed by the various software packages listed on p58, second column, and the LightCycler software cited on p59.
With respect to claim 8 and 10, Pfaffl sets forth that the range of concentrations should be between about 3 copies, to millions of copies, and if the lowest value appears to be less than 1, or if the percentage of positive wells in comparison to all wells is less than 95% a correction is required. (p58-59.) This is performed by the LightCycler or the many commercially available software packages cited.  
Claims 7-10 relating to the Poisson distribution, or the percentages, are disclosed by Pfaffl in the second column of page 59: “It can be measured at different points, either at the point of inflexion or at the absolute maximum fluorescence increase which equals the ‘first derivate maximum’ point. Alternatively, it can be measured earlier than or at the so called ‘second derivate maximum’ point, where the optimal reaction point is defined.” And is performed by REST 2009, qBASE, GenEx or Champer software.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Copending application 16/382,142 has been reviewed and appears to use a differing set of calculations than the pending claims.
Chang et al. (2018) Evaluation of digital real-time PCR assay as a molecular diagnostic tool for single cell analysis.  Scientific Reports vol 8 no: 3432, p1-12 and some supplemental information.  One author is an inventor in the instant application.
Ruitger et al. (2021) Efficiency Correction is required for accurate quantitative PCR analysis and reporting.  Clinical Chemistry 67:6 p829-842.  A review of making corrections, normalizations et al in qPCR reaction analysis.
Ruiz-Villalba (2021) Use and misuse of Cq in qPCR Data analysis and reporting.  Methods 11:496, 22 pages.
Bustin et al. (2009) the MIQE guidelines: minimal information for publication of quantitative real-time experiments. Clinical Chemistry 55:4 611-622.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631